DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites the limitation "the thickness" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, see page 5, filed 08/26/2021, with respect to the rejection of claims 63-65, 76 and 78-79 under U.S.C. 102(b) have been fully considered and are persuasive.  The rejection of claims 63-65, 76 and 78-79 has been withdrawn. 

page 6, filed 08/26/2021, with respect to the rejection(s) of claim(s) 62 and 77 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the clarified nature of the perforations.
Applicant’s arguments, see page 7, filed 08/26/2021, with respect to the rejection(s) of claim(s) 76 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to address the relationship between the first and second coatings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62, 66-67, 69, 77 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150057625 A1 (Coulthard), hereinafter Coulthard.
Regarding claim 62, Coulthard teaches a wound dressing with coatings which is in the same field of endeavor and directed to solving the same problem. The device of Coulthard being coated with a method comprising: 
coating a plurality of electronic components [0056] supported by a first side of a flexible substrate (410) of the wound dressing with a first coating (at least one of 412 or 424); 
coating the first side of the flexible substrate including the plurality of electrical components and a second side of the flexible substrate opposite the first side with a second coating (Coulthard Fig. 6B First Annotation). Items labeled as “second coating” in Coulthard Fig. 6B First Annotation correspond to items (126 and 128) in Figure 1, but are not detailed in Figure 4. Components 126 and 128 are sealing layers which are formed of the same material, serving as a coating for both the first and second sides of the flexible substrate.
Coulthard further teaches making at least one perforation in the flexible substrate, namely for proper embedded sensor operation [0056]. A perforation being defined as “a hole made by boring or piercing; an aperture passing through or into something” (Oxford Languages).

    PNG
    media_image1.png
    441
    987
    media_image1.png
    Greyscale

Coulthard Fig. 6B First Annotation

	Regarding claim 66, Coulthard teaches the method of claim 62.
	Coulthard further teaches the second coating (424) is biocompatible [0034]. 

Regarding claim 67, Coulthard teaches the method of claim 62.
Coulthard further teaches the second coating (412) is hydrophobic [0037]. 

	Regarding claim 69, Coulthard teaches the method of claim 62.
	Coulthard further teaches coating the first side of the flexible substrate (Coulthard Fig. 6B Second Annotation) with the second coating (Coulthard Fig. 6B First Annotation) comprises coating the first coating covering the plurality of electronic components due to the sensors being imbedded in the substrate (410) [0056].

    PNG
    media_image2.png
    441
    987
    media_image2.png
    Greyscale

Coulthard Fig. 6B Second Annotation

Regarding claim 77, Coulthard teaches a wound dressing comprising: 
coating a plurality of electronic components [0056] supported by a first side of a flexible substrate (410) of the wound dressing with a first coating (at least one of 412 or 424); 
coating the first side of the flexible substrate including the plurality of electrical components and a second side of the flexible substrate opposite the first side with a second coating (Coulthard Fig. 6B First Annotation). Items labeled as “second coating” in Coulthard Fig. 6B First Annotation correspond to items (126 and 128) in Figure 1, but are not detailed in Figure 4. Components 126 and 128 are sealing layers which are formed of the same material, serving as a coating for both the first and second sides of the flexible substrate.
Coulthard further teaches one or more perforations extending through the thickness of flexible substrate, namely for proper embedded sensor operation [0056]. A 

Regarding claim 80, Coulthard in view of Fu teaches the wound dressing of claim 77.
Coulthard further teaches the second coating (Coulthard Fig. 6B First Annotation) covers the first coating (Coulthard Fig. 6B First Annotation) covering the plurality of electric components due to the sensors being imbedded in the substrate (410) [0056].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard, as evidenced by “International Organization for Standardization. (2015). IEC 60601-1-11:2015 Medical electrical equipment — Part 1-11: General requirements for basic safety and essential performance. Retrieved from https://www.iso.org/standard/65529.html”
Regarding claim 68, Coulthard teaches the method of claim 62, but fails to specify the materials are compliant with IEC 60601 standard.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Coulthard to incorporate the standards of IEC 60601 in order to ensure the method meets the basic safety and essential performance standards for medical devices (International Organization for Standardization. (2015). IEC 60601-1-11:2015 Medical electrical equipment — Part 1-11: General requirements for basic safety and essential performance. Retrieved from https://www.iso.org/standard/65529.html). As these standards set the standard for basic safety, it would have been obvious to a person having ordinary skill in the art to ensure the materials used in a biocompatible device [Coulthard 0034] met said standard.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard, as evidenced by “Dymax Product Data Sheets, retrieved from https://dymax.com/products/formulations/light-curable-materials/coatings”
Regarding claim 74, Coulthard teaches the method of claim 62.
Coulthard further teaches use of a liquid UV adhesive [0047] which is similar in features, recommended substrates and biocompatibility as evidence by “Dymax Product Data Sheets, retrieved from https://dymax.com/products/formulations/light-curable-materials/coatings”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Dymax 1201-M-SC with the claimed coatings as this would be obvious to try based on the limited number of medical grade adhesives available on the market that would yield the predictable result of curing under light.

Claims 63-65, 76, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of US 20180087193 A1 (Fu et al.), hereinafter Fu.
Regarding claims 63-65, Coulthard teaches the device of claim 62, but fails to teach the first coating is non-stretchable, the second coating is stretchable or the second coating is more stretchable than the first coating.
Fu teaches a method for coating which is in the same field of endeavor and directed to solving the same problem, the method comprising: coating a plurality of 
coating the first side of the flexible substrate including the plurality of electrical components [0055] and a second side of the flexible substrate opposite the first side (Fu Fig. 2 Annotation) with a second coating (Fu Fig. 2 Annotation). 

    PNG
    media_image3.png
    490
    686
    media_image3.png
    Greyscale

Fu Fig. 2 Annotation

Fu further teaches the coating is substantially non- stretchable [0080] through the use of epoxy; the second coating is substantially stretchable [0107] through the use of cotton, in which case the second coating is more stretchable than the first coating.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of 

Regarding claim 76, Coulthard teaches a wound dressing with coatings which is in the same field of endeavor and directed to solving the same problem. The device of Coulthard is capable of being coated with a method comprising: 
coating a plurality of electronic components [0056] supported by a first side of a flexible substrate (410) of the wound dressing with a first coating (at least one of 412 or 424); 
coating the first side of the flexible substrate including the plurality of electrical components and a second side of the flexible substrate opposite the first side with a second coating (Coulthard Fig. 6B First Annotation). Items labeled as “second coating” in Coulthard Fig. 6B First Annotation correspond to items (126 and 128) in Figure 1, but are not detailed in Figure 4. Components 126 and 128 are sealing layers which are formed of the same material, serving as a coating for both the first and second sides of the flexible substrate.
Coulthard fails to teach the second coating is more stretchable than the first coating.
Fu further teaches the coating is substantially non- stretchable [0080] through the use of epoxy; the second coating is substantially stretchable [0107] through the use of cotton, in which case the second coating is more stretchable than the first coating.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of 

Regarding claims 78-79, Coulthard teaches the wound dressing of claim 77.
Fu teaches the coating is substantially non- stretchable [0080] through the use of epoxy; the second coating is substantially stretchable [0107] through the use of cotton, in which case the second coating is more stretchable than the first coating.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Coulthard with the coatings of Fu to support the electrical components and prevent damage [Fu 0080].

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of US 20100075465 A1 (Chew et al.), hereinafter Chew.
Regarding claims 70-71, Coulthard teaches the method of claim 62.
	Coulthard in view of Fu fails to teach coating the first side of the flexible substrate with the second coating comprises spraying the second coating; wherein spraying comprises spraying with compressed air or inert gas 
	Chew teaches a method of coating micro-electronic devices which is in the same field of endeavor and directed to solving the same problem, wherein coating the first side of the substrate (Chew Fig. 2 Annotation) with the second coating (Chew Fig. 2 Annotation) comprises spraying the second coating with compressed air or inert gas [0040, 0042].


Regarding claim 72, Coulthard teaches the method of claim 62, but fails to teach the first coating comprises at least one of Dymax 1 901-M, Dymax 9001-E, Dymax 2035 1, Dymax 20558, Henkel Loctite 3211.
Chew teaches the first coating comprises at least one of Dymax 1 901-M, Dymax 9001-E, Dymax 2035 1, Dymax 20558, Henkel Loctite 3211 [0134].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Coulthard to incorporate Dymax 9001-e to ensure the first coating has a proper viscosity to properly encapsulate the electrical components [Chew 0134].

    PNG
    media_image4.png
    463
    780
    media_image4.png
    Greyscale

Chew Fig. 2 Annotation

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of US 20140058309 A1 (Addison et al.), hereinafter Addison.
Regarding claim 73, Coulthard teaches the method of claim 62, but fails to specify the first coating has viscosity from about 13,500cP to 50,000cP before being cured or from about 3,600cP to about 6,600cP before being cured.
	Addison teaches a method of coating a wound dressing (Abstract) wherein the first coating has viscosity from about 13,500cP to 50,000cP before being cured or from about 3,600cP to about 6,600cP before being cured [0057, 0063, 0065] by specifying a range of 1,000cP to 100,000cP which anticipates the range of applicant.
.

Claims 75 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of CN 102196830 A (Whyte et al.), hereinafter Whyte.
Regarding claim 75, Coulthard teaches the wound dressing of claim 62 but fails to teach the flexible substrate is a wound contact layer.
Whyte teaches a wound dressing system (Fig. 15) wherein the flexible substrate (520) is a wound contact layer. The wound contact layer of Whyte comprises a collapsible substrate [0092].
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Coulthard with the thermoplastic polyurethane substrate of Whyte to prevent tissue ingrowth [Whyte 0091].

Regarding claim 81, Coulthard in view of Fu teaches the wound dressing of claim 77 but fails to teach the substrate comprises a thermoplastic polyurethane.
Whyte teaches a wound dressing system (Abstract) wherein the flexible substrate comprises thermoplastic polyurethane [0091].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200337906 A1 (Long) details a wound dressing with sensors and a plurality of coating layers.
US 20190125924 A1 (Karthikeyan) details a multi-layered wound dressing with biocompatible and hydrophobic properties.
US 20180289557 A1 (Gogolowski) details an extensible dressing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781